Citation Nr: 0531503	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  91-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964 and from November 1965 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision that 
granted service connection and assigned an initial 10 percent 
rating for asbestosis, effective March 26, 1990.  The veteran 
filed a notice of disagreement (NOD) in December 1994 and the 
RO issued a statement of the case (SOC) in December 1999.  
The veteran filed a substantive appeal in January 2000.

Since the veteran has perfected an appeal as to the initial 
rating assigned for asbestosis, the Board has characterized 
this issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.

In January 2000, the veteran requested a videoconference 
hearing before a Member of the Board (Veterans Law Judge).  
In June 2001, the Board remanded the matter to the RO for the 
requested hearing, which was held before the undersigned in 
December 2001.  A transcript of the Board hearing is of 
record.

In August 2002, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Circuit invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO.  
In July 2003, the Board remanded this matter to the RO for 
additional evidentiary development.  After undertaking 
additional development and considering the newly received 
evidence, the RO continued its denial of the veteran's claim 
(as reflected in the August 2004 supplemental SOC (SSOC)).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to October 7, 1996, the veteran's asbestosis was 
manifested by medical findings of no more than decreased 
breath sounds and fine respiratory crackles, and PFT results 
reflecting no more than combined mild restrictive and mild 
obstructive ventilatory pattern; since October 7, 1996, PFTs 
have revealed FVC no less than 76 and 77 percent of 
predicted, and DLCO within normal limits at no less than 88 
percent of predicted.  The veteran has subjectively 
complained of shortness of breath and coughing.  


CONCLUSION OF LAW

The criteria for a rating for asbestosis in excess of 10 
percent at any point since March 26, 1990 have not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, Diagnostic Code 6802 
(as in effect prior to October 7, 1996);  38 C.F.R. §  4.97, 
Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the December 1999 SOC, August 2004 and April 2005 
supplemental SOC (SSOC), and the RO's letters of January 
1991, September 1991, March 1992, October 2001, November 
2002, February 2003, and June 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded 
opportunities to present such information and evidence.  

The Board also finds that the notice letters of January 1991, 
September 1991, March 1992, October 2001, November 2002, 
February 2003, and June 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
informed him that he could submit statements from individuals 
who had knowledge of symptoms associated with his disability.  
The letter also requested that he identify and provide the 
necessary releases for any medical providers from whom he 
wished the RO obtain medical records and consider evidence, 
and that he also had the option to furnish private medical 
records on his own.  In addition, he was advised to submit 
relevant evidence in his possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of any pre-adjudication notice in this 
appeal has not prejudiced the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  The VCAA was not in 
effect at the time of the August 1994 rating decision on 
appeal.  After the enactment of the VCAA in November 1999, 
the RO issued the December 1999 SOC and August 2004 and April 
2005 SSOCs explaining what was needed to substantiate the 
veteran's claim and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of October 2001, November 2002, February 2003, and 
June 2004. 

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection the claim 
on appeal.  The RO arranged for the veteran to undergo VA 
examinations and the reports of the examinations have been 
associated with the file.  Private and VA Medical Center 
(VAMC) records that were identified were obtained or 
submitted and associated with the file.  Significantly, 
neither the veteran nor his representative has identified, 
and record does otherwise indicate, any additional, existing 
records that are pertinent to the claim on appeal that need 
be obtained.  

Hence, to whatever extent VA has erred in not fulfilling the 
VCAA's notice requirements prior to the RO's initial 
adjudication of the claim, such error is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II. Background

The report of a January 1990 examination by G. Gaziano, M.D., 
indicates that the veteran complained of shortness of breath 
when walking or climbing stairs.  Pulmonary function tests 
(PFT) demonstrated normal ventilatory function and normal 
diffusing capacity for carbon monoxide (DLCO).  Chest x-rays 
from July 1989 revealed minimal irregular opacities.  There 
was a pleural plaque on the left diaphragm and right lateral 
thorax.  

A May 1990 VA examination report reflects that the veteran 
then denied shortness of breath and noted that he rode his 
bike 3 1/2 miles every other day without problems.  He also 
indicated that he did not have a cough or expectoration on a 
regular basis.  The examiner reports that PFTs showed mild 
restrictive process.

During a September 1990 RO hearing, the veteran asserted that 
the VA examiner had reported the facts incorrectly.  The 
veteran stated that he did have shortness of breath and rode 
a stationary bike twice a day.

The report of an August 1992 examination from Hisham Bismar, 
M.D., does not reflect any new complaints.  Examination 
revealed fine respiratory crackles and diminished breath 
sounds diffusely.  There was no wheezing rhondi, or rubs.  
Chest x-rays revealed slightly hyperinflated lung fields and 
significant pleural plaque in the left diaphragm.  PFTs 
revealed combined mild restrictive and mild obstructive 
ventilatory pattern.  

Reports of VA examinations in March and June 1994 reflect no 
new findings or significant changes in complaints.  The 
veteran continued to complain of shortness of breath with 
exertion and even walking short distances.  Examination 
revealed fine crackles and a slight decease in breath sounds.  
There were no rales or wheezing.  PFTs continued to reveal 
mild restrictive lung impairment.

The report of an August 1998 West Virginia Disability 
Determination notes the veteran's complaints of shortness of 
breath with exertion and a dry cough relieved by rest and 
fresh air, and worsened by activity and moving.  The veteran 
indicated that his lung disability would interfere with his 
ability to work but that he could probably do some light duty 
work.

PFTs performed in August 1998 (for E. Evans, D.O.), revealed 
that FVC was 76 percent of predicted.

A February 2000 VA examination report indicates that the 
veteran reported that he could walk up one flight of stairs 
and walk about 200 yards on level ground before stopping to 
catch his breath.  PFTs revealed normal findings for FVC.

During the December 2001 Board hearing, the veteran testified 
that he could not walk any distance or do any manual labor 
without experiencing shortness of breath, coughing, and a lot 
of wheezing.  He stated that it was hard for him to do 
anything that took more than 2-4 minutes.  He also stated 
that he could walk down his street for about 1 mile without 
stopping to catch his breath, but could only walk about one-
quarter of a mile coming back due to a slight incline.

PFTs conducted in October 2002 at a VAMC revealed that the 
diffusing capacity was within normal limits.  

An October 2002 VA examination report notes that the veteran 
complained of increasing shortness of breath.  PFTs revealed 
that FVC was 77 percent of predicted and the diffusing 
capacity was 88 percent of predicted.

A lay statement from a friend of the veteran, dated in June 
2004, indicates that she has noticed a decline in the 
veteran's health due to breathing problems in the seven years 
that she has known him.  She indicated that he does not 
socialize because he does not have the breath.

The report associated with PFTs conducted in June 2004 
indicates there was no change from the October 2002 results.  
FVC was 77 percent of predicted and the diffusing capacity 
was 88 percent of predicted.  

A July 2004 VA examination report notes the veteran report 
that he retired from the business he owns in 1999 and that 
his wife now runs the business.  He reported that his 
activities include fishing, driving, and running errands for 
the business.  He also reported that he could walk to the 
bank or post office.  The PFT findings noted were the results 
of the testing conducted in June 2004.  

On VA examination in January 2005, the veteran complained of 
extreme shortness of breath.  He indicated that he could walk 
35-40 yards on level ground at a normal pace before he had to 
stop to catch his breath.  Reportedly, he had to stop after 
walking up one flight of stairs.  The physician referred to 
the PFTs of July 2004, since nothing had changed since that 
examination.  He opined that the veteran could probably 
continue to do sedentary type jobs, but that doing physical 
labor or heavy jobs was probably not a possibility.  In an 
April 2005 addendum, the physician indicated that since the 
DLCO was normal in June 2004 at 88 percent of predicted, 
post-drug testing for PFTs were unnecessary and would not 
change the outcome of his opinion of the veteran's pulmonary 
condition.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's history has been considered.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Because there is no specific diagnostic code for rating 
asbestosis, the RO granted service connection for the 
disability, and assigned an initial 10 percent rating under  
Diagnostic Code 6802, pneumoconiosis.  See 38 C.F.R. § 4.20.  

Effective October 7, 1996, the portion of the rating schedule 
for evaluating respiratory/pulmonary disabilities was 
revised.  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the change and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467. See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
applicable criteria, and has furnished the veteran with 
notice of the revised criteria (see December 1999 SOC), there 
is no due process bar to the Board also considering the 
former and revised criteria.

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6802 provided a 10 percent evaluation for definitely 
symptomatic silicosis or pneumoconiosis with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent evaluation was assignable for moderate silicosis or 
pneumoconiosis with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion confirmed by pulmonary 
function tests.  A 60 percent evaluation was assignable for 
severe silicosis or pneumoconiosis with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests, 
and with marked impairment of health.  A 100 percent 
evaluation was assignable for pronounced pneumoconiosis with 
extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  

Considering the pertinent evidence in light of the former 
criteria, the Board finds that record simply does not reflect 
that the criteria for a rating excess of 10 percent 
asbestosis have been met at any time since the March 26, 1990 
effective date of the grant of service connection for that 
condition, despite the veteran's complaints.  In particular, 
the veteran has frequently complained of shortness of breath.  
In August 1992, the complaints were related to moderate 
exercise, and later, in March and June 1994, he reported that 
it occurred with slight exertion and even at rest.  However, 
these complaints were not confirmed by PFTs.  In January 
1990, PFTs demonstrated normal ventilitory function and 
diffusing capacity for carbon monoxide.  In August 1992 and 
March and June 1994, PFTs revealed only a mild restrictive 
ventilatory pattern.  Moreover, findings in August 1992 only 
detected find respiratory crackles and diffusely diminished 
breath sounds.  Thus, the Board concludes that despite 
complaints of shortness of breath with minimal exertion, the 
objective evidence during the time frame under consideration 
does not reveal impairment warranting a rating of 30 percent 
or greater.  

Effective October 7, 1996, the rating schedule included a 
specific diagnostic code for rating asbestos, which 
eliminated the need to rate the disability by analogy as of 
that date.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6833, a 10 percent disability rating is assignable for 
asbestosis for Forced Vital Capacity (FVC) in 1 second of 75 
to 80 percent predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  A 30 percent rating is 
assignable for FVC of 65 to 74 percent, or a DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The record reveals that there has been no significant change 
in PFT results since October 7, 1996.  From August 1998 to 
June 2004, FVC was reported as 76 percent and 77 percent of 
predicted.  Similarly, the DLCO was within normal limits at 
88 percent of predicted.  Application of these findings to 
the criteria shows that the veteran's asbestosis clearly 
falls within the range for a 10 percent rating.  Hence, there 
is no basis for assigning the next higher rating of 30 
percent. Since the criteria for the next higher, 30 percent 
rating have not been met, it logically follows that the 
criteria for any rating higher than 30 percent also have not 
been met.  

In reaching the above determinations, the Board has 
considered the veteran's subjective complaints of shortness 
of breath and coughing, and the lay statements submitted in 
support of his claim.  While the Board in no way discounts 
the difficulties the veteran experiences with regard to his 
asbestosis, the objective evidence simply does not support 
the assignment of a rating in excess of 10 percent for 
asbestosis, under any relevant rating criteria, at any point 
since the March 26, 1990 effective date of the grant of 
service connection for that condition.  Moreover, given the 
mechanical method of deriving ratings for asbestosis since 
October 7, 1996, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the pulmonary function testing of record.  See 38 
C.F.R. § 4.97, Diagnostic Code 6833 (as in effect since 
October 7, 1996).  See generally Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and the 
claim for a rating greater than 10 percent for asbestosis 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for asbestosis is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


